DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Aug. 4, 2022 has been entered.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2011/0160686 A1) (“Ueda”).
With respect to claim 1, Ueda discloses a pressure-sensitive adhesive sheet – implied in par. [0027] disclosing that the sheet can be prevented from firmly adhering to the wound surface and can be removed without damaging epidermal tissue (0027),  comprising a substrate layer which is a monolayer structure of a nonwoven fabric – element 30, a pressure-sensitive adhesive layer formed on the substrate layer – element 40 (0049-0052, 0093, 0094; Figs. 1b and 1c), the pressure-sensitive adhesive layer consisting of a pressure-sensitive adhesive agent (0094), the pressure-sensitive adhesive layer formed on a side of the substrate layer so that a contact surface of the pressure-sensitive adhesive layer contacts the nonwoven fabric – the pressure-sensitive adhesive layer contacts the nonwoven fabric in the areas corresponding to the crater portions (0050-0052, Fig. 1c and 2c, Fig. 6), the pressure-sensitive adhesive layer comprising crater portions, each crater portion being concavely formed on an adhesive surface of the adhesive layer, each crater portion having a plurality of through-holes on a surface of the crater portion (0123, Fig. 6), and a water-resistant layer – element 51 -  which is disposed directly via an adhesive agent, on a side of the substrate layer opposite the side of the substrate layer on which the pressure-sensitive adhesive layer is formed (0059, Fig. 2).
Regarding claim 13, Ueda teaches the sheet of claim 1, wherein the contact surface of the pressure-sensitive adhesive layer is opposite the adhesive surface (0051, 0123, Figs. 2c).
With respect to claim 14, Ueda teaches the sheet of claim 1, wherein the nonwoven fabric – element 30 – includes projected areas and depressed areas – it is shown in Fig. 2c that element 30 includes projected areas and depressed areas including silicone resin – element 40 (Figs. 2c and 6).  The recitation “so that the crater portions and the through holes are to be formed” has been interpreted as a recitation of intended use.  Since the reference teaches all the elements of the adhesive sheet it would be expected that the adhesive sheet according to the reference is capable to perform as intended.
Regarding claim 15, Ueda teaches the sheet of claim 14.  The claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recites steps imply the structure of claim 15.  The reference teaches the structure.
Regarding claim 16, Ueda teaches the sheet of claim 14.  The claim defines the product by how the product is made, thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recites steps imply the structure of claim 16.  The reference teaches the structure.
As to claim 17, Ueda teaches the sheet of claim 1, wherein the pressure-sensitive adhesive layer partially enters space between fibers of the nonwoven fabric (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 2, Ueda teaches the sheet of claim 1, wherein the crater portions include first crater portions having an average diameter overlapping the rage recited in claim 2 – the diameter based on the cross-section of craters, the through-holes corresponding to craters of the instant invention - disclosed in par. [0075].  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Regarding a number of the first crater portions per unit area of 1 cm2 of the adhesive surface of 50 to 500, Ueda discloses that the plurality of craters help for the absorbent material to absorb blood etc. from a wound to be absorbed (0074), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the number of first crater portions per unit area of 1 cm2 to obtain the desired fluid absorption.
As to claim 3, Ueda teaches the sheet of claim 1, wherein a total area of regions of the adhesive surface that are occupied by the crater portions is from 5 to 70% (0076).  The range of percentage overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Ueda teaches the sheet of claim 1.  Ueda discloses the through holes comprise curved holes extending from one side of the crater portion to the other side of the crater portion in a maze-like pattern (Figs. 6 and 7).


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Ferry et al. (US 2012/0116338 A1) (“Ferry”).
With respect to claim 6, Ueda teaches the sheet of claim 1, but is silent with respect to the non-woven fabric being a melt-blown nonwoven fabric.  Ferry teaches nonwoven fabrics that are melt-blown and can be used in wound care products (abstr., 0007, 0008, 0053).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nonwoven fabric of Ueda as a melt-blown nonwoven fabric, as melt-blown nonwoven fabrics are known in the art of wound care products, Ueda disclosing a wound dressing (abstr.).  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Ueda teaches the sheet of claim 1, but is silent with respect to the nonwoven fabric having an average fiber diameter from 0.5 to 20.0 µm.  Ferry discloses nonwoven fabrics that can be used in wound dressings having an average diameter of less than 20 µm.  The range of diameter overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sheet of Ueda having an average fiber diameter of the nonwoven fabric as disclosed in Ferry as such fibers are known in the art of wound dressings, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).


Response to Arguments
Applicant’s arguments filed on Aug. 4, 2022 have been fully considered. 
In view of the recent amendment 35 USC 102(a)(1) rejection of claim 1 as anticipated by Ohira has been withdrawn.
The Applicant argued in Ueda the dressing must include perforated material 20 in addition to the absorbent material 30 between element 40 – pressure-sensitive adhesive layer - and element 51 – water resistant layer.  The Applicant further argued the amended claim 1 requires that only a monolayer substrate layer of a nonwoven fabric be present between the pressure-sensitive adhesive layer and the adhesive agent, Ueda disclosing element 30 and the perforated material 20 being a multilayer structure, Ueda’s perforated material 20 and adhesive layer 40 not being able to be treated by a person of ordinary skill in the art as the pressure-sensitive adhesive layer.
The Examiner notes although in Ueda there is the perforated material 20 located between the pressure-sensitive adhesive layer and the substrate layer, the pressure-sensitive adhesive layer is formed on a side of the substrate layer so that a contact surface of the pressure-sensitive adhesive layer contacts the nonwoven fabric in the areas corresponding to crater portions (0050-0052, Fig. 2c, Fig. 6), thus, even with the perforated material 20 in addition to the substrate layer 30 between the cover material 51 and the pressure-sensitive adhesive layer 40, the requirements of the amended claim 1 are satisfied by Ueda.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783